DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Response to Amendment
The amendment filed March 24, 2022 has been entered. Claims 1-4, 6-20 are pending in the application. Applicant’s amendments to the claims have overcome every objection previously set forth in the Final Office Action mailed February 14, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described in paragraphs 0035 and 0039, there is an embodiment wherein the first and second tube markers are made of different material that become visible under different light spectrums and there is an embodiment wherein the first tube marker has two bands. There is no indication that these embodiments can be combined as is required by claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 2013/0056130) in view of Julien (US 2009/0087606) and further in view of Goldfarb (US 2009/0312745).
Regarding claim 1, Alpert discloses an intravenous (IV) tube (12, Fig 1A) for use in an infusion set (10, Fig 1A), the tube comprising: a flexible body (20, Fig 2A; Para 0031, lines 5-6 describes the tubes being flexible) defining a fluid flow pathway (lumen of tube 12, Fig 2A); a first tube end (See annotated Fig 1A); a second tube end (See annotated Fig 1A); and a tube marker (40, Fig 4) disposed on the tube (Para 0032, lines 1-7), wherein the tube marker is positioned so that a distance between a leading edge of the tube marker (see annotated Fig 4) and an outermost surface of the first tube (22, Fig 2A) end is equal to a distance between an outermost surface (See annotated Fig 4) of a fluid port (32A, Fig 2A) of an infusion set component (15, Fig 4) and a hard stop (34, Fig 2A) of the fluid port, wherein the hard stop contacts and blocks the outermost surface of the first tube end from further advancement into the fluid port of the infusion set component (Para 0026), and wherein the tube marker comprises material that is only visible under an ultraviolet (UV) light spectrum (Para 0033, lines 1-12); wherein the tube marker comprises a cylindrical band disposed on the first tube end (Para 0032, lines 19-24). 
Alpert is silent regarding the tube being made of a polymeric material and wherein the tube marker comprises multiple cylindrical bands disposed on the first tube end.
Julien teaches medical tubing made of flexible polymeric material (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tubing disclosed by Alpert to instead be made of a flexible polymeric material in order to provide a tube that is high strength, transparent, sterilizable, disposable, leak-free, and inert for conveying pharmaceutical and biological fluids.
The modified invention of Alpert and Julien disclose all of the elements of the invention as discussed above, however, it is silent regarding the tube marker comprises multiple cylindrical bands disposed on the first tube end.
Goldfarb teaches a medical tube (70, Fig 12) comprising a tube marker (116, Fig 12B) wherein the tube marker comprises multiple cylindrical bands (“double marker”) disposed on the first tube end (Para 0131, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube marker disclosed by Alpert and Julien to further comprise a double marker in order to distinguish markers on the same tube from one another (Para 0131, lines 1-6).

    PNG
    media_image1.png
    343
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    345
    media_image2.png
    Greyscale

Regarding claim 2, the modified invention of Alpert, Julien, and Goldfarb discloses the UV light spectrum is provided by a UV light source (72, Fig 6; Para 0038 -Alpert).
Regarding claim 3, the modified invention of Alpert, Julien, and Goldfarb discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid input end configured to be inserted into a fluid outlet port (32A, Fig 2A) of the infusion set component (15, Fig 4) (Para 0024 -Alpert; according to this passage, the fluid flows from the drip chamber 13 to the needleless fitting 17 and thus the fluid flows from the access port 15 into the first end of the tube 12).
Regarding claim 4, the modified invention of Alpert, Julien, and Goldfarb discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid output end configured to be inserted into a fluid inlet port of the infusion set component (As this is functional language, the tube 12 is capable of being inserted into an inlet port of access port 15 as seen in Fig 1B; Para 0025 -Alpert).
Regarding claim 7, the modified invention of Alpert, Julien, and Goldfarb discloses the tube marker material comprises printed ink (Para 0033, lines 1-12 -Alpert; Macmillan Dictionary defines print as “to create a mark on a surface by pressing something into it” and American Heritage Dictionary defines ink as “a pigment liquid or paste”. So, marking the joint 19 with a color component can be interpreted as printed ink)
Regarding claim 8, the modified invention of Alpert, Julien, and Goldfarb discloses the printed ink comprises a UV dye (Para 0033, lines 1-12 -Alpert; Macmillan Dictionary defines dye as a substance used for changing the color of something, thus the color changing component can be interpreted as a dye).
Regarding claim 9, the modified invention of Alpert, Julien, and Goldfarb discloses the printed ink comprises a UV ink (Para 0033, lines 1-12 -Alpert).
Regarding claim 10, the modified invention of Alpert, Julien, and Goldfarb discloses the tube marker is a first tube marker (tube marker 40 of joint 19 at the first tube end, See annotated Fig 1A below -Alpert) and the infusion set component is a first infusion set component (15, Fig 1A), further comprising a second infusion set component (17, Fig 1A-Alpert) connected by a joint (19) to the tube, however, it is silent regarding a second tube marker positioned so that a distance between a leading edge of the second tube marker and an outermost surface of the second tube end is equal to a distance between an outermost surface of a second infusion set component fluid port and a hard stop of the second infusion set component fluid port.
Alpert teaches an exemplary infusion set component (15A, Fig 2A) comprising an exemplary joint (19A, Fig 2A), the joint comprising a tube marker (40, Fig 4) positioned so that a distance between a leading edge of the tube marker (see annotated Fig 4) and an outermost surface of the tube end (22, Fig 2A) is equal to a distance between an outermost surface of an infusion set component fluid port and a hard stop (34, Fig 2A) of the infusion set component fluid port (See annotated Fig 4 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint between the tube 12 and second infusion set component 17 to comprise the exemplary joint taught in Fig 2A of Alpert in order to have a joint that provides a reliable inspection that is fast and inexpensive (Para 0006, lines 1-2).

    PNG
    media_image1.png
    343
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    345
    media_image2.png
    Greyscale

Regarding claim 11, the modified invention of Alpert, Julien, and Goldfarb discloses the second tube marker (tube marker 40 of joint 19 at the second tube end, see annotated Fig 1A above -Alpert) comprises a material that is only visible under the same UV light spectrum as the first tube marker (Para 0033, lines 1-12).
Regarding claim 12, the modified invention of Alpert, Julien, and Goldfarb discloses the second tube marker (tube marker 40 of joint 19 at the second tube end, see annotated Fig 1A above -Alpert) however, is silent regarding the second tube marker comprises a material that is different than the material of the first tube marker, and wherein the second tube marker is only visible under a different specific light spectrum than is the first tube marker.
Alpert further teaches that a tube marker (40) can be made of a finely ground inert opaque solid or colored material, thereby, visible when visible light spectrum is applied (Para 0033, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second tube marker to comprise a different material from the first tube marker in order for the tube markers to be visually distinguishable (Para 0131, lines 1-6 -Goldfarb)
Regarding claim 13, the modified invention of Alpert, Julien, and Goldfarb discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid input end configured to be inserted into a fluid outlet port of the first infusion set component (15, Fig 1A) and the second tube end (See annotated Fig 1A above -Alpert) is a fluid output end configured to be inserted into a fluid inlet port of the second infusion set component (17, Fig 1A) (Para 0024 -Alpert; according to this passage, the fluid flows from the drip chamber 13 to the needleless fitting 17 and thus the fluid flows from the access port 15 into the first end of the tube 12).
Regarding claim 14, the modified invention of Alpert, Julien, and Goldfarb discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid output end configured to be inserted into a fluid inlet port of the first infusion set component and the second 3Application No.: 16/708,075Reply to Office Action of Febnarv 14, 2022tube end (See annotated Fig 1A above -Alpert) is a fluid input end configured to be inserted into a fluid outlet port of the second infusion set component (As this is functional language, the tube 12 is capable of being inserted into an inlet port  or outlet ports of infusion set component; Para 0025 -Alpert).
Regarding claim 15, Alpert discloses an infusion set assembly (10, Fig 1A), comprising: an infusion component (15, Fig 1A); and an intravenous (IV) tube (12, Fig 1A) coupled to the infusion component (Para 0024), the tube comprising: a flexible body (20, Fig 2A; Para 0031, lines 5-6 describes the tubes being flexible) defining a fluid flow pathway (lumen of tube 12, Fig 2A); a first tube end (See annotated Fig 1A); a second tube end (See annotated Fig 1A); and a tube marker (40, Fig 4) comprising material that is only visible under a specific light spectrum (Para 0033, lines 1-12) and that is disposed on the tube (Para 0032, lines 1-7), wherein the tube marker is positioned so that a distance between a leading edge (See annotated Fig 4) of the tube marker and an outermost surface (22, Fig 2A) of the first tube end is equal to a distance between an external edge (See annotated Fig 4) and a hard stop (34, Fig 2A) of a fluid port of the infusion component, wherein the hard stop contacts and blocks the outermost surface of the first tube end from further advancement into the fluid port of the infusion set component (Para 0026).
Alpert is silent regarding the tube being made of a polymeric material and wherein the tube marker comprises multiple cylindrical bands disposed on the first tube end.
Julien teaches medical tubing made of flexible polymeric material (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tubing disclosed by Alpert to instead be made of a flexible polymeric material in order to provide a tube that is high strength, transparent, sterilizable, disposable, leak-free, and inert for conveying pharmaceutical and biological fluids.
The modified invention of Alpert and Julien disclose all of the elements of the invention as discussed above, however, it is silent regarding the tube marker comprises multiple cylindrical bands disposed on the first tube end.
Goldfarb teaches a medical tube (70, Fig 12) comprising a tube marker (116, Fig 12B) wherein the tube marker comprises multiple cylindrical bands (“double marker”) disposed on the first tube end (Para 0131, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube marker disclosed by Alpert and Julien to further comprise a double marker in order to distinguish markers on the same tube from one another (Para 0131, lines 1-6).

    PNG
    media_image1.png
    343
    383
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    375
    345
    media_image3.png
    Greyscale

Regarding claim 16, the modified invention of Alpert, Julien, and Goldfarb discloses the tube marker (40, Fig 4 -Alpert) material comprises one of UV ink and UV dye (Para 0033, lines 1-12 -Alpert; Macmillan Dictionary defines dye as a substance used for changing the color of something, thus the color changing component can be interpreted as a dye), and wherein the specific light spectrum is UV light provided by a UV light source (72, Fig 6; Para 0038 -Alpert).
Regarding claim 18, the modified invention of Alpert, Julien, and Goldfarb discloses a second infusion component (17, Fig 1A-Alpert) connected to the tube by a joint (19), however,  it is silent regarding a second tube marker comprising the material that is only visible under the specific light spectrum and that is disposed on the tube, wherein the second tube marker is positioned so that a 4Application No.: 16/708,075Reply to Office Action of February 14, 2022distance between a leading edge of the second tube marker and an outermost surface of the second tube end is equal to a distance between an external edge and a hard stop of a fluid port of the second infusion component.
Alpert teaches an exemplary infusion set component (15A, Fig 2A) comprising an exemplary joint (19A, Fig 2A), the joint comprising a tube marker (40, Fig 4) positioned so that a distance between a leading edge of the tube marker (see annotated Fig 4 above) and an outermost surface of the tube end (22, Fig 2A) is equal to a distance between an outermost surface of an infusion set component fluid port and a hard stop (34, Fig 2A) of the infusion set component fluid port (See annotated Fig 4 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint between the tube 12 and second infusion set component 17 to comprise the exemplary joint taught in Fig 2A of Alpert in order to have a joint that provides a reliable inspection that is fast and inexpensive (Para 0006, lines 1-2).
Regarding claim 19, the modified invention of Alpert, Julien, and Goldfarb discloses an adhesive comprising securing material that is only visible under the specific light spectrum (Para 0033 -Alpert).
Regarding claim 20, the modified invention of Alpert, Julien, and Goldfarb discloses the securing material comprises a UV dye (Para 0033 -Alpert).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 2013/0056130) in view of Julien (US 2009/0087606) and further in view of Goldfarb (US 2009/0312745) and further in view of Chou (US 2019/0351182).
Regarding claim 6, the modified invention of Alpert, Julien, and Goldfarb discloses all of the elements of the invention as discussed above, however, it is silent regarding the multiple cylindrical bands comprise two different sized solid bands.
Chou teaches a tube (400) comprising a tube marker (411, Fig 2A) wherein the tube marker comprises multiple cylindrical bands comprising two different sized solid bands (See Fig 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify tube marker disclosed by Alpert, Julien, and Goldfarb to comprising two different sized solid bands as taught by Chou in order to provide orientation of the tube and minimize confusion between other markers (Para 0090, lines 16-19; Para 0134, lines 14-20).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 2013/0056130) in view of Julien (US 2009/0087606) and further in view of Goldfarb (US 2009/0312745) and further in view of Astori (IT UB20154088).
Regarding claim 17, the modified invention of Alpert, Julien, and Goldfarb discloses all of the elements of the invention as discussed above, however, it is silent regarding the multiple cylindrical bands are formed by an inkjet printer.
Astori teaches a tube (2, Fig 3) comprising a tube marker (6, Fig 3) wherein the marker is formed by a printer (“UV ink marker”; Para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color component of the joint material disclosed by Alpert to be applied by a UV ink marker as taught by Astori in order to have a process that is easy to implement and economic. 
Examiner notes that while Astori doesn’t explicitly teach an inkjet printer, the claim is a product-by-process claim and thus the patentability only depends on the structure implied by the process (MPEP 2113 (I)). Therefore, the ink printer taught by Astori would result in the same structure implied by the claim.
Response to Arguments
	Applicant’s arguments filed 03/24/2022 regarding Alpert, Weber, and Astori failing to teach the tuber marker comprises multiple cylindrical bands on the first tube end have been fully considered but are moot in view of the current rejection that relies on Goldfarb to teach the amended limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783